Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 1 of 28N.Y.S.D. Case #
                                                              20-cv-5770(JMF)
                                                              20-cv-5781(JMF)




      (Slip Opinion)            Cite as: 592 U. S. ____ (2020)                                 1   Jan 13 2021
                                            Per Curiam

             NOTICE: This opinion is subject to formal revision before publication in the
             preliminary print of the United States Reports. Readers are requested to
             notify the Reporter of Decisions, Supreme Court of the United States, Wash-
             ington, D. C. 20543, of any typographical or other formal errors, in order that
             corrections may be made before the preliminary print goes to press.


      SUPREME COURT OF THE UNITED STATES
                                            _________________

                                             No. 20–366
                                            _________________


                 DONALD J. TRUMP, PRESIDENT OF THE
                  UNITED STATES, ET AL., APPELLANTS
                         v. NEW YORK, ET AL.
       ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF NEW YORK
                                       [December 18, 2020]

         PER CURIAM.
         Every ten years, the Nation undertakes an “Enumera-
      tion” of its population “in such Manner” as Congress “shall
      by Law direct.” U. S. Const., Art. I, §2, cl. 3. This census
      plays a critical role in apportioning Members of the House
      of Representatives among the States, allocating federal
      funds to the States, providing information for intrastate re-
      districting, and supplying data for numerous initiatives
      conducted by governmental entities, businesses, and aca-
      demic researchers. Department of Commerce v. New York,
      588 U. S. ___, ___ (2019) (slip op., at 2).
         Congress has given both the Secretary of Commerce and
      the President functions to perform in the enumeration and
      apportionment process. The Secretary must “take a decen-
      nial census of population . . . in such form and content as he
      may determine,” 13 U. S. C. §141(a), and then must report
      to the President “[t]he tabulation of total population by
      States” under the census “as required for the apportion-
      ment,” §141(b). The President in turn must transmit to
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 2 of 28




      2                   TRUMP v. NEW YORK

                               Per Curiam

      Congress a “statement showing the whole number of per-
      sons in each State, excluding Indians not taxed, as ascer-
      tained” under the census. 46 Stat. 26, 2 U. S. C. §2a(a). In
      that statement, the President must apply a mathematical
      formula called the “method of equal proportions” to the pop-
      ulation counts in order to calculate the number of House
      seats for each State. Ibid.; see Department of Commerce v.
      Montana, 503 U. S. 442, 451–452 (1992).
         This past July, the President issued a memorandum to
      the Secretary respecting the apportionment following the
      2020 census. The memorandum announced a policy of ex-
      cluding “from the apportionment base aliens who are not in
      a lawful immigration status.” 85 Fed. Reg. 44680 (2020).
      To facilitate implementation “to the maximum extent feasi-
      ble and consistent with the discretion delegated to the ex-
      ecutive branch,” the President ordered the Secretary, in
      preparing his §141(b) report, “to provide information per-
      mitting the President, to the extent practicable, to exercise
      the President’s discretion to carry out the policy.” Ibid. The
      President directed the Secretary to include such infor-
      mation in addition to a tabulation of population according
      to the criteria promulgated by the Census Bureau for count-
      ing each State’s residents. Ibid.; see 83 Fed. Reg. 5525
      (2018).
         This case arises from one of several challenges to the
      memorandum brought by various States, local govern-
      ments, organizations, and individuals. A three-judge Dis-
      trict Court held that the plaintiffs, appellees here, had
      standing to proceed in federal court because the memoran-
      dum was chilling aliens and their families from responding
      to the census, thereby degrading the quality of census data
      used to allocate federal funds and forcing some plaintiffs to
      divert resources to combat the chilling effect.            ___
      F. Supp. 3d ___, ___–___, 2020 WL 5422959, *13–*15
      (SDNY, Sept. 10, 2020) (per curiam). According to the Dis-
      trict Court, the memorandum violates §141(b) by ordering
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 3 of 28




                        Cite as: 592 U. S. ____ (2020)            3

                                 Per Curiam

      the Secretary to produce two sets of numbers—a valid tab-
      ulation derived from the census, and an invalid tabulation
      excluding aliens based on administrative records outside
      the census. Id., at ___, 2020 WL 5422959, *27. The District
      Court also ruled that the exclusion of aliens on the basis of
      legal status would contravene the requirement in §2a(a)
      that the President state the “whole number of persons in
      each State” for purposes of apportionment. Id., at ___, 2020
      WL 5422959, *32. The District Court declared the memo-
      randum unlawful and enjoined the Secretary from includ-
      ing the information needed to implement the memorandum
      in his §141(b) report to the President. Id., at ___, 2020 WL
      5422959, *35. The Government appealed, and we post-
      poned consideration of our jurisdiction. 592 U. S. ___
      (2020).
         A foundational principle of Article III is that “an actual
      controversy must exist not only at the time the complaint is
      filed, but through all stages of the litigation.” Already, LLC
      v. Nike, Inc., 568 U. S. 85, 90–91 (2013) (internal quotation
      marks omitted). As the plaintiffs concede, any chilling ef-
      fect from the memorandum dissipated upon the conclusion
      of the census response period. The plaintiffs now seek to
      substitute an alternative theory of a “legally cognizable in-
      jury” premised on the threatened impact of an unlawful ap-
      portionment on congressional representation and federal
      funding. Id., at 100. As the case comes to us, however, we
      conclude that it does not—at this time—present a dispute
      “appropriately resolved through the judicial process.” Su-
      san B. Anthony List v. Driehaus, 573 U. S. 149, 157 (2014)
      (internal quotation marks omitted).
         Two related doctrines of justiciability—each originating
      in the case-or-controversy requirement of Article III—
      underlie this determination. See DaimlerChrysler Corp. v.
      Cuno, 547 U. S. 332, 352 (2006). First, a plaintiff must
      demonstrate standing, including “an injury that is concrete,
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 4 of 28




      4                   TRUMP v. NEW YORK

                               Per Curiam

      particularized, and imminent rather than conjectural or hy-
      pothetical.” Carney v. Adams, ante, at 6 (internal quotation
      marks omitted). Second, the case must be “ripe”—not de-
      pendent on “contingent future events that may not occur as
      anticipated, or indeed may not occur at all.” Texas v. United
      States, 523 U. S. 296, 300 (1998) (internal quotation marks
      omitted).
         At present, this case is riddled with contingencies and
      speculation that impede judicial review. The President, to
      be sure, has made clear his desire to exclude aliens without
      lawful status from the apportionment base. But the Presi-
      dent qualified his directive by providing that the Secretary
      should gather information “to the extent practicable” and
      that aliens should be excluded “to the extent feasible.” 85
      Fed. Reg. 44680. Any prediction how the Executive Branch
      might eventually implement this general statement of pol-
      icy is “no more than conjecture” at this time. Los Angeles v.
      Lyons, 461 U. S. 95, 108 (1983).
         To begin with, the policy may not prove feasible to imple-
      ment in any manner whatsoever, let alone in a manner sub-
      stantially likely to harm any of the plaintiffs here. Pre-ap-
      portionment litigation always “presents a moving target”
      because the Secretary may make (and the President may
      direct) changes to the census up until the President trans-
      mits his statement to the House. Franklin v. Massachu-
      setts, 505 U. S. 788, 797–798 (1992). And as the Govern-
      ment recognizes, Tr. of Oral Arg. 39, any such changes must
      comply with the constitutional requirement of an “actual
      Enumeration” of the persons in each State, as opposed to a
      conjectural estimate. See Utah v. Evans, 536 U. S. 452,
      475–476 (2002); see also 13 U. S. C. §195. Here the record
      is silent on which (and how many) aliens have administra-
      tive records that would allow the Secretary to avoid imper-
      missible estimation, and whether the Census Bureau can
      even match the records in its possession to census data in a
      timely manner. See Reply Brief 4–5. Uncertainty likewise
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 5 of 28




                        Cite as: 592 U. S. ____ (2020)             5

                                 Per Curiam

      pervades which (and how many) aliens the President will
      exclude from the census if the Secretary manages to gather
      and match suitable administrative records. We simply do
      not know whether and to what extent the President might
      direct the Secretary to “reform the census” to implement his
      general policy with respect to apportionment. Franklin,
      505 U. S., at 798.
         While the plaintiffs agree that the dispute will take a
      more concrete shape once the Secretary delivers his report
      under §141(b), Tr. of Oral Arg. 64, 75, they insist that the
      record already establishes a “substantial risk” of reduced
      representation and federal resources, Clapper v. Amnesty
      Int’l USA, 568 U. S. 398, 414, n. 5 (2013). That conclusion,
      however, involves a significant degree of guesswork. Un-
      like other pre-apportionment challenges, the Secretary has
      not altered census operations in a concrete manner that will
      predictably change the count. See, e.g., Department of Com-
      merce v. New York, 588 U. S., at ___ (slip op., at 10); Depart-
      ment of Commerce v. United States House of Representa-
      tives, 525 U. S. 316, 331–332 (1999). The count here is
      complete; the present dispute involves the apportionment
      process, which remains at a preliminary stage. The Gov-
      ernment’s eventual action will reflect both legal and practi-
      cal constraints, making any prediction about future injury
      just that—a prediction.
         Everyone agrees by now that the Government cannot fea-
      sibly implement the memorandum by excluding the esti-
      mated 10.5 million aliens without lawful status. Tr. of Oral
      Arg. 20, 63–64. Yet the only evidence speaking to the pre-
      dicted change in apportionment unrealistically assumes
      that the President will exclude the entire undocumented
      population. App. 344, Decl. of Christopher Warshaw ¶11.
      Nothing in the record addresses the consequences of a par-
      tial implementation of the memorandum, much less sup-
      ports the dissent’s speculation that excluding aliens in ICE
      detention will impact interstate apportionment. Post, at 5–
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 6 of 28




      6                   TRUMP v. NEW YORK

                               Per Curiam

      6, 9 (opinion of BREYER, J.); see Reply Brief 6.
         The impact on funding is no more certain. According to
      the Government, federal funds are tied to data derived from
      the census, but not necessarily to the apportionment counts
      addressed by the memorandum. Brief for Appellants 19–
      20. Under that view, changes to the Secretary’s §141(b) re-
      port or to the President’s §2a(a) statement will not inexora-
      bly have the direct effect on downstream access to funds or
      other resources predicted by the dissent. Post, at 6–7. How
      that question will be addressed by the Secretary and the
      President is yet another fundamental uncertainty impeding
      proper judicial consideration at this time.
         The remedy crafted by the District Court underscores the
      contingent nature of the plaintiffs’ injuries. Its injunction
      prohibits the Secretary from informing the President in his
      §141(b) report of the number of aliens without lawful sta-
      tus. In addition to implicating the President’s authority un-
      der the Opinions Clause, U. S. Const., Art. II, §2, cl. 1, the
      injunction reveals that the source of any injury to the plain-
      tiffs is the action that the Secretary or President might take
      in the future to exclude unspecified individuals from the ap-
      portionment base—not the policy itself “in the abstract,”
      Summers v. Earth Island Institute, 555 U. S. 488, 494
      (2009). Letting the Executive Branch’s decisionmaking pro-
      cess run its course not only brings “more manageable pro-
      portions” to the scope of the parties’ dispute, Lujan v. Na-
      tional Wildlife Federation, 497 U. S. 871, 891 (1990), but
      also “ensures that we act as judges, and do not engage in
      policymaking properly left to elected representatives,” Hol-
      lingsworth v. Perry, 570 U. S. 693, 700 (2013). And in the
      meantime the plaintiffs suffer no concrete harm from the
      challenged policy itself, which does not require them “to do
      anything or to refrain from doing anything.” Ohio Forestry
      Assn., Inc. v. Sierra Club, 523 U. S. 726, 733 (1998).
         At the end of the day, the standing and ripeness inquiries
      both lead to the conclusion that judicial resolution of this
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 7 of 28




                        Cite as: 592 U. S. ____ (2020)            7

                                 Per Curiam

      dispute is premature. Consistent with our determination
      that standing has not been shown and that the case is not
      ripe, we express no view on the merits of the constitutional
      and related statutory claims presented. We hold only that
      they are not suitable for adjudication at this time.
         The judgment of the District Court is vacated, and the
      case is remanded with instructions to dismiss for lack of ju-
      risdiction.
                                                   It is so ordered.
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 8 of 28




                        Cite as: 592 U. S. ____ (2020)            1

                           BREYER, J., dissenting

      SUPREME COURT OF THE UNITED STATES
                                _________________

                                 No. 20–366
                                _________________


             DONALD J. TRUMP, PRESIDENT OF THE
              UNITED STATES, ET AL., APPELLANTS
                     v. NEW YORK, ET AL.
       ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF NEW YORK
                            [December 18, 2020]

         JUSTICE BREYER, with whom JUSTICE SOTOMAYOR and
      JUSTICE KAGAN join, dissenting.
         The Constitution specifies that the number of Represent-
      atives afforded to each State is based on an apportionment
      of the total population, with each State receiving its propor-
      tional share. The Government has announced a policy to
      exclude aliens without lawful status from the apportion-
      ment base for the decennial census. The Government does
      not deny that, if carried out, the policy will harm the plain-
      tiffs. Nor does it deny that it will implement that policy
      imminently (to the extent it is able to do so). Under a
      straightforward application of our precedents, the plaintiffs
      have standing to sue. The question is ripe for resolution.
      And, in my view, the plaintiffs should also prevail on the
      merits. The plain meaning of the governing statutes, dec-
      ades of historical practice, and uniform interpretations
      from all three branches of Government demonstrate that
      aliens without lawful status cannot be excluded from the
      decennial census solely on account of that status. The Gov-
      ernment’s effort to remove them from the apportionment
      base is unlawful, and I believe this Court should say so.
         The Court disagrees. It argues that it is now uncertain
      just how fully the Secretary will implement the Presiden-
      tial memorandum. In my view, that uncertainty does not
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 9 of 28




      2                     TRUMP v. NEW YORK

                            BREYER, J., dissenting

      warrant our waiting to decide the merits of the plaintiffs’
      claim. It is true that challenges to apportionment have of-
      ten come after the President has transmitted his tabulation
      to the House. See Brief for United States 16 (deeming as
      preferable “this Court’s normal approach: to decide such
      cases post-apportionment” (citing Utah v. Evans, 536 U. S.
      452, 458–459 (2002), Wisconsin v. City of New York, 517
      U. S. 1, 10–11 (1996), and Franklin v. Massachusetts, 505
      U. S. 788, 790–791 (1992))). The Government asked us to
      take that approach here. See Tr. of Oral Arg. 7–8. But we
      have also reached and resolved controversies concerning
      the decennial census based on a substantial risk of an an-
      ticipated apportionment harm. See Department of Com-
      merce v. United States House of Representatives, 525 U. S.
      316, 332 (1999) (holding that it is “not necessary for this
      Court to wait until the census has been conducted to con-
      sider” government conduct that may affect apportionment).
      And that is what I believe the Court should do here. Wait-
      ing to adjudicate plaintiffs’ claims until after the President
      submits his tabulation to Congress, as the Court seems to
      prefer, ante, at 4, risks needless and costly delays in appor-
      tionment. Because there is a “substantial likelihood that
      the [plaintiffs’] requested relief . . . .will redress the alleged
      injury,” United States House of Representatives, 525 U. S.,
      at 332, I would find that we can reach plaintiffs’ challenge
      now, and affirm the lower court’s holding.
                                       I
        The Court reasons that “standing has not been shown”
      because it is too soon to tell if the Government will act “in a
      manner substantially likely to harm any of the plaintiffs
      here.” Ante, at 4, 7. As I have said, I believe to the contrary.
      Plaintiffs have alleged a justiciable controversy, and that
      controversy is ripe for resolution.
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 10 of 28




                         Cite as: 592 U. S. ____ (2020)            3

                            BREYER, J., dissenting

                                     A
          Begin with the threatened injury. The plaintiffs allege
       two forms of future injury: a loss of representation in the
       apportionment count and decreased federal funding tied to
       the census totals. For an injury to satisfy Article III, it
       “must be concrete and particularized and actual or immi-
       nent, not conjectural or hypothetical.” Susan B. Anthony
       List v. Driehaus, 573 U. S. 149, 157 (2014) (quoting Lujan
       v. Defenders of Wildlife, 504 U. S. 555, 560 (1992); internal
       quotation marks omitted). We have long said that when
       plaintiffs “demonstrate a realistic danger of sustaining a di-
       rect injury as a result of [a policy’s] operation or enforce-
       ment,” they need “ ‘not have to await the consummation of
       threatened injury to obtain preventive relief. If the injury
       is certainly impending, that is enough.’ ” Babbitt v. Farm
       Workers, 442 U. S. 289, 298 (1979) (quoting Pennsylvania v.
       West Virginia, 262 U. S. 553, 593 (1923)).
          Here, inquiry into the threatened injury is unusually
       straightforward. The harm is clear on the face of the policy.
       The title of the Presidential memorandum reads: “Exclud-
       ing Illegal Aliens From the Apportionment Base Following
       the 2020 Census.” 85 Fed. Reg. 44679 (2020) (Presidential
       memorandum). That memorandum announces “the policy
       of the United States [shall be] to exclude from the appor-
       tionment base aliens who are not in a lawful immigration
       status . . . to the maximum extent feasible and consistent
       with the discretion delegated to the executive branch.” Id.,
       at 44680. Notwithstanding the “contingencies and specula-
       tion” that “riddl[e]” this case, ante, at 4 (opinion of the
       Court), the Government has not backed away from its
       stated aim to exclude aliens without lawful status from ap-
       portionment. See Brief for United States 14 (urging that
       the Secretary “be allowed to implement the Memorandum,
       at which point suit can be brought”); see also Virginia v.
       American Booksellers Assn., Inc., 484 U. S. 383, 393 (1988)
       (finding standing where “plaintiffs have alleged an actual
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 11 of 28




       4                   TRUMP v. NEW YORK

                            BREYER, J., dissenting

       and well-founded fear that the law will be enforced” and the
       Government “has not suggested that the newly enacted
       [policy] will not be enforced”). The memorandum also an-
       nounces the reason for this policy: to diminish the “political
       influence” and “congressional representation” of States
       “home to” unauthorized immigrants. 85 Fed. Reg. 44680.
       It notes that “one State”—now known to be California, see
       Brief for Appellees State of New York et al. 7—is “home to
       more than 2.2 million illegal aliens,” and excluding such in-
       dividuals from apportionment “could result in the allocation
       of two or three [fewer] congressional seats than would oth-
       erwise be allocated.” 85 Fed. Reg. 44680. Other conse-
       quences will flow from this attempt to alter apportionment.
       We have previously noted that “the States use the results
       in drawing intrastate political districts,” and “[t]he Federal
       Government [also] considers census data in dispensing
       funds through federal programs to the States.” Wisconsin
       v. City of New York, 517 U. S. 1, 5–6 (1996).
          The implementation of the memorandum will therefore
       bring about the very “representational and funding inju-
       ries” that the plaintiffs seek to avoid. Brief for Appellees
       State of New York et al. 10.
                                     B
          Given the clarity of the Presidential memorandum, it is
       unsurprising the Government does not contest that plain-
       tiffs have alleged a threatened injury. Rather, it contends
       that both the alleged representational and funding injuries
       remain “too speculative” to satisfy Article III’s ripeness re-
       quirement prior to the President’s actual enumeration.
       Brief for United States 19. That is because—although the
       Secretary’s report to the President is due in just two
       weeks—the Bureau’s plan to implement the memorandum
       remains uncertain and “depends on various unknowable
       contingencies about the data,” and until “later in December
       or January, the Bureau cannot predict or even estimate the
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 12 of 28




                         Cite as: 592 U. S. ____ (2020)              5

                             BREYER, J., dissenting

       results.” Reply Brief for United States 4. The Government
       contends that given these uncertainties, “it is far from a
       ‘virtual certainty’ that any appellee will ‘lose a [House] seat’
       when the Memorandum is implemented.” Id., at 5. It also
       says it is “too speculative” that plaintiffs will be dispropor-
       tionately deprived of federal funding, as it is not yet certain
       that the tabulation the President submits to Congress for
       apportionment purposes will also be used as the total pop-
       ulation for federal statutes that apportion funds on the ba-
       sis of States’ proportional population. Brief for United
       States 19–20. At root, the Government contends that “ripe-
       ness principles support deferring judicial review of the
       Memorandum until it is implemented.” Id., at 21.
          Whether viewed as a question of standing or ripeness, the
       Government’s arguments are insufficient. We have said
       that plaintiffs need not “demonstrate that it is literally cer-
       tain that the harms they identify will come about” to estab-
       lish standing. Clapper v. Amnesty Int’l USA, 568 U. S. 398,
       414, n. 5 (2013). Rather, an “allegation of future injury may
       suffice if the threatened injury is ‘certainly impending,’ or
       there is a “ ‘ “substantial risk’ ” that the harm will occur.’ ”
       Driehaus, 573 U. S., at 158 (quoting Clapper, 568 U. S., at
       414, n. 5). Looking to the facts here, the memorandum pre-
       sents the “substantial risk” that our precedents require.
          The Government’s current plans suggest it will be able to
       exclude a significant number of people under its policy. To
       start, even a few weeks out, the Government still does not
       disclaim its intent to carry out the policy to the full extent
       it can do so. See Tr. of Oral Arg. 9–10 (stating that “we
       don’t know what’s feasible, about excluding all illegal al-
       iens,” but recognizing that “some subsets are going to be
       much stronger cases for the exercise of [the President’s] dis-
       cretion than other subsets”). Indeed, the Bureau is commit-
       ted to excluding as many people as possible even if it must
       act beyond the December 31 statutory deadline to do so. Id.,
       at 6–7. And there is a “substantial risk” that it will be able
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 13 of 28




       6                    TRUMP v. NEW YORK

                            BREYER, J., dissenting

       to do so to the point that it causes significant harm. Both
       here and in related litigation below, the Government has
       said that as of early December, it was already feasible to
       exclude aliens without lawful status housed in ICE deten-
       tion centers on census day, a “category [that] is likely in the
       tens of thousands, spread out over multiple States.” Reply
       Brief for United States 6; see also Brief for Appellees
       New York Immigration Coalition et al. 15 (citing a prior
       Government estimate that doing so will exclude approxi-
       mately “50,000 ICE detainees”). Beyond these detainees,
       appellees note that the Government has also identified at
       least several million more aliens without lawful status that
       it can “individually identify” and seek to exclude from the
       tabulation. Id., at 15–16. We have been told the Bureau is
       “working very hard to try to report on” (and exclude from
       the apportionment tabulation) a large number of aliens
       without lawful status, including “almost 200,000 persons
       who are subject to final orders of removal,” “700,000 DACA
       recipients,” and about “3.2 million non-detained individuals
       in removal proceedings.” Tr. of Oral Arg. 28–29. All told,
       the Bureau already possesses the administrative records
       necessary to exclude at least four to five million aliens. Id.,
       at 29. Those figures are certainly large enough to affect ap-
       portionment.
          Of equal importance, plaintiffs argue that aside from ap-
       portionment itself, the exclusion of aliens without lawful
       status from the apportionment count will also negatively
       affect federal funding that is based on per-State propor-
       tional decennial population totals. Brief for Appellees New
       York Immigration Coalition et al. 18–19; see also Depart-
       ment of Commerce v. New York, 588 U. S. ___, ___ – ___
       (2019) (slip op., at 9–10) (noting that even a small under-
       count of noncitizen households can lead those States to “lose
       out on federal funds that are distributed on the basis of
       state population”). Indeed, a number of federal statutes re-
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 14 of 28




                         Cite as: 592 U. S. ____ (2020)              7

                             BREYER, J., dissenting

       quire that funding be allocated based on the results “certi-
       fied,” 16 U. S. C. §669c(c)(3), “stated,” 49 U. S. C.
       §47114(d)(1)(B), or “reported,” 52 U. S. C. §20901(d)(4), by
       the decennial census. These phrases seem always to have
       been understood to refer to the apportionment tabulation
       reported to the President by the Secretary of Commerce
       (the report here at issue), because that is the only tabula-
       tion that the law requires to be “certified” or “reported” as
       part of the decennial census. See 16 U. S. C. §669c(c)(3); 52
       U. S. C. §20901(d)(4). See generally Brief for Professor An-
       drew Reamer, Ph. D. as Amicus Curiae 2–3. The Govern-
       ment counters that appellees have not identified any reason
       why the individuals unlawfully removed from the tabula-
       tion could not be added back in for purposes of applying
       funding statutes. Reply Brief for United States 7. But
       there is no indication that the Secretary could or would do
       any such thing—unless of course a court holds that the re-
       moval was unlawful. And the possibility of adding back
       those who have otherwise been unlawfully removed from
       the count does not undercut a plaintiff ’s standing to pursue
       a claim of unlawfulness in the first instance.
          Moreover, the statute says that “the President shall
       transmit to the Congress a statement showing the whole
       number of persons in each State . . . as ascertained under
       the . . . decennial census of the population.” 2 U. S. C.
       §2a(a) (emphasis added). Statute after statute pegs its
       funding to a State’s share of “the total . . . population of all
       the States as determined by the last preceding decennial
       census.” See, e.g., 7 U. S. C. §361c(c)(2) (allocating funding
       by a State’s share of “the total rural [and farm] population
       of all” States); §2663(b)(4) (same); 49 U. S. C.
       §5305(d)(1)(A)(i) (for State share of “population of urban-
       ized areas”); §5311(c)(3)(B)(iii) (for State share of “the pop-
       ulation of all rural areas”); see also U. S. Census Bureau,
       L. Blumerman & P. Vidal, Uses of Population and Income
       Statistics in Federal Funds Distribution—With a Focus on
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 15 of 28




       8                   TRUMP v. NEW YORK

                            BREYER, J., dissenting

       Census Bureau Data 18 (2009) (estimating that as of 2009
       at least 24 federal programs automatically distributed at
       least $10 billion in annual funding to States keyed directly
       to the decennial census’s State population figures). Given
       the connection between the decennial census and funding
       allocation, a change of a few thousand people in a State’s
       enumeration can affect its share of federal resources.
          I do not agree with the Court that the lingering uncer-
       tainty over the Government’s plans renders this litigation
       unripe, nor that the apportionment process is at a “prelim-
       inary stage.” Ante, at 5. For one thing, the Government
       has spent over a year collecting the administrative records
       that will be used to fulfill the Presidential memorandum.
       See Exec. Order No. 13880, 84 Fed. Reg. 33823 (2019) (call-
       ing for federal departments to share administrative records
       so the Department of Commerce can “generate a more reli-
       able count of the unauthorized alien population in the coun-
       try . . . [and] an estimate of the aggregate number of aliens
       unlawfully present in each State”). For another, the Gov-
       ernment has told us in related litigation that further delays
       in proceeding with apportionment beyond the statutory
       deadline would harm “the ability to meet contingent redis-
       tricting deadlines” in the States, because “ ‘delays would
       mean deadlines that are established in state constitutions
       or statutes will be impossible to meet.’ ” See Reply Brief in
       Support of Application for Stay Pending Appeal in Ross v.
       National Urban League, O.T. 2020, No. 20A62, p. 11. Act-
       ing on that concern, we granted the Government’s stay
       pending appeal so as to hasten the Government’s efforts
       ahead of these deadlines. See Ross v. National Urban
       League, 592 U. S. ___ (2020). Presumably, waiting to re-
       solve this issue until after the President submits his tabu-
       lation will cause further hardship by delaying redistricting
       further. States will begin to consider the consequences of
       reapportionment soon. See, e.g., Del. Code Ann., Tit. 29,
       §805 (2020) (“After the official reporting of the 2020 federal
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 16 of 28




                         Cite as: 592 U. S. ____ (2020)             9

                            BREYER, J., dissenting

       decennial census by the President to Congress . . . the Gen-
       eral Assembly shall, not later than June 30, 2021, reappor-
       tion and redistrict the State . . . for the general election of
       2022”). It is of course possible that the Bureau will be una-
       ble to find a significant number of matches between the mil-
       lions of records it has and the census data it is producing in
       time for the President to exclude them from his tabulation
       submitted to Congress. But even if the Secretary were to
       limit severely his compliance with the President’s memo-
       randum—say, by choosing to “report” only those 50,000 al-
       iens that are estimated to be in ICE detention centers and
       omitting them from his census “tabulation”—that omission
       alone presents a “substantial risk” of affecting the census
       calculation for purposes of apportionment and funding.
       That is the very kind of injury of which plaintiffs complain.
       Taken together, these considerations demonstrate that now
       is the appropriate time to resolve this case. Cf. Abbott La-
       boratories v. Gardner, 387 U. S. 136, 149 (1967) (HARLAN,
       J. for the Court) (explaining that the timing of judicial re-
       view turns on “the fitness of the issues for judicial decision
       and the hardship to the parties of withholding court consid-
       eration”).
          To repeat, the President’s stated goal is to reduce the
       number of Representatives apportioned to the States that
       are home to a disproportionate number of aliens without
       lawful status. The Government has confirmed that it can
       identify millions of these people through administrative
       records. But if the Census Bureau fails to fulfill its man-
       date to exclude aliens without lawful status and reduce the
       number of Representatives to which certain States are en-
       titled, it will be for reasons not in the record. Where, as
       here, the Government acknowledges it is working to
       achieve an allegedly illegal goal, this Court should not de-
       cline to resolve the case simply because the Government
       speculates that it might not fully succeed.
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 17 of 28




       10                   TRUMP v. NEW YORK

                            BREYER, J., dissenting

          For these reasons, I believe that the plaintiffs have al-
       leged a “substantial risk” that unlawfully subtracting al-
       iens without lawful status from the tabulation of the total
       population that the President submits to Congress will in-
       flict both apportionment and appropriations injuries on
       them. Those injuries are substantially likely to occur in the
       reasonably near future. This case squarely presents a con-
       crete dispute and we should resolve it now.
                                      II
          On the merits, I agree with the three lower courts that
       have decided the issue, and I would hold the Government’s
       policy unlawful. See New York v. Trump, ___ F. Supp. 3d.
       ___, ___ (SDNY, Sept. 10, 2020) (per curiam) (Juris. State-
       ment 83a–94a); San Jose v. Trump, ___ F. Supp. 3d ___, ___
       – ___ (ND Cal., Oct. 22, 2020) (slip op., at 72–85); Useche v.
       Trump, No. 8:20–cv–02225 (D Md., Nov. 6, 2020) (slip op.,
       at 21–30). Once again, the memorandum calls for “the ex-
       clusion of illegal aliens from the apportionment base” that
       will be used for the “reapportionment of Representatives
       following the 2020 census,” and orders the Secretary of
       Commerce to transmit information permitting the Presi-
       dent to carry out that policy. 85 Fed. Reg. 44680. The plain-
       tiffs challenge that policy on both constitutional and statu-
       tory grounds, arguing that it contravenes the directives to
       report the “tabulation of total population by States . . . as
       required for the apportionment,” 13 U. S. C. §141(b), and to
       include the “whole number of persons in each State, exclud-
       ing Indians not taxed.” U. S. Const., Amdt. 14, §2; 2 U. S. C.
       §2a(a). Consistent with this Court’s usual practice, I would
       avoid the constitutional dispute and resolve this case on the
       statutory question alone.
          While that statutory question is important, it is not diffi-
       cult. Our tools of statutory construction all point to “usual
       residence” as the primary touchstone for enumeration in
       the decennial census. The concept of residency does not
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 18 of 28




                         Cite as: 592 U. S. ____ (2020)            11

                            BREYER, J., dissenting

       turn, and has never turned, solely on a person’s immigra-
       tion status. The memorandum therefore violates Congress’
       clear command to count every person residing in the coun-
       try, and should be set aside.
                                      A
         First, we have the text. The modern apportionment
       scheme dates back to 1929. See 46 Stat. 21 (1929 Act). The
       relevant language provides that the apportionment base
       shall include “the whole number of persons in each State”
       “as ascertained under the . . . decennial census.” §22, id.,
       at 26 (codified at 2 U. S. C. §2a(a)); see 13 U. S. C. §141(b)
       (requiring the Secretary to transmit the “tabulation of total
       population by States” as required for apportionment (em-
       phasis added)). The usual meaning of “persons,” of course,
       includes aliens without lawful status. This Court has said
       as much, and the Government does not argue otherwise.
       See Plyler v. Doe, 457 U. S. 202, 211 (1982). Similarly, the
       plain meaning of the phrase “in each State,” both in 1929
       and now, does not turn on immigration status. Rather, as
       we explained in Franklin, that phrase has always been un-
       derstood to connote some idea of “usual residence,” picking
       up a person who is an “ ‘inhabitant’ ” of the State. 505 U. S.,
       at 804–805; see also Wesberry v. Sanders, 376 U. S. 1, 13
       (1964). Neither “resident” nor “inhabitant” takes account
       of whether someone is lawfully, as opposed to unlawfully,
       present. See “Inhabitant,” Webster’s New International
       Dictionary 1109 (1927) (“One who dwells or resides perma-
       nently in a place”); “Resident,” id., at 1814 (“One who re-
       sides in a place; one who dwells in a place for a period of
       more or less duration”).
         Moreover, the statute (like the Constitution) explicitly ex-
       cludes only one category of persons from the apportion-
       ment, “Indians not taxed,” 2 U. S. C. §2a(a), though it is ev-
       ident they “reside” within the United States. Congress
       clearly knew how to exclude a certain population that would
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 19 of 28




       12                  TRUMP v. NEW YORK

                            BREYER, J., dissenting

       otherwise meet the traditional residency requirement when
       it wished to do so. Yet it did not single out aliens without
       lawful status in the 1929 Act.
          Second, historical practice leaves little doubt about the
       statute’s meaning. From the founding era until now, enu-
       meration in the decennial census has always been con-
       cerned with residency, not immigration status. The very
       first Act setting forth the decennial census procedure stated
       that persons should be counted if they “ ‘usually resid[e] in
       the United States.’ ” Franklin, 505 U. S., at 804 (citing Act
       of Mar. 1, 1790, ch. 2, §5, 1 Stat. 103). The 1820 decennial
       census included “foreigners not nationalized” among the
       schedule of whole number of persons to be tabulated within
       each State. See Act of March 14, 1820, 3 Stat. 550. The
       1860 census included escaped slaves living in the North,
       although those persons were unlawfully present at that
       time. See San Jose, ___ F. Supp. 3d., at ___, 2020 WL
       6253433, *7 (citing Record in No. 5:20–cv–5167, ECF No.
       64–22, pp. 5–7 (Decl. of Shannon D. Lankenau)). The 1920
       census population count included a minor who had been de-
       nied lawful admission to the United States, but who was
       nonetheless paroled within the country during World War
       I until she could be sent home. See Record in No. 20–cv–
       5770, Doc. 149–2, Exh. 61, ¶3 (Decl. of Jennifer Mendel-
       sohn) (discussing the inclusion of the minor petitioner in
       Kaplan v. Tod, 267 U. S. 228 (1925), in the census count).
       All told, at the time Congress wrote the 1929 Act, the
       United States had conducted more than a dozen decennial
       censuses. As the Government acknowledged below, none of
       them excluded residents solely because of immigration sta-
       tus. Juris. Statement 91a. Any contemporary understand-
       ing of the words “persons in each State” as ascertained un-
       der the “decennial census” would have reflected this
       longstanding and uniform practice. See McQuiggin v. Per-
       kins, 569 U. S. 383, 398, n. 3 (2013) (“Congress legislates
       against the backdrop of existing law”). Taken together, the
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 20 of 28




                         Cite as: 592 U. S. ____ (2020)             13

                             BREYER, J., dissenting

       history is clear as to the statute’s reach; it includes the peo-
       ple who reside here, lawful status or not.
          Third, the records from the legislative debate confirm
       that Congress was aware that the words of the statute bore
       this meaning. By 1929, federal immigration laws had been
       on the books for more than four decades, if not longer. See
       Kleindienst v. Mandel, 408 U. S. 753, 761 (1972). Some
       state laws for apportioning representatives explicitly ex-
       cluded aliens, aware that an apportionment based simply
       on “the whole number of persons” under the federal decen-
       nial census would otherwise include them. See 71 Cong.
       Rec. 1977 (1929) (discussing a New York state statute that
       defined the apportionment base to include the number of
       “inhabitants, excluding aliens”). Time and again through-
       out the debate over what became the 1929 Act, members
       considered (and rejected) proposals that would have ex-
       cluded aliens from the apportionment base. See, e.g., id., at
       2065–2068, 2360, 2451–2455. The debates evince a shared
       understanding that without such an amendment, the Act
       would include those “aliens” present “without the consent
       of the American people.” Id., at 1919. See also id., at 1976
       (Sen. Barkley) (discussing “unlawful immigrants” “who
       have no legal status”). This understanding was shaped not
       only by the ordinary meaning of the words, but also by leg-
       islators’ view of the meaning of those words as they appear
       in the Constitution.
          In particular, Senator David A. Reed of Pennsylvania
       noted his support for the policy of excluding aliens without
       lawful status, but refrained from voting in favor of a pro-
       posal to do just that because he did not believe that the Con-
       stitution allowed it. Id., at 1958. See also id., at 1821–1822
       (reprinting C. Turney, Power Of Congress To Exclude Al-
       iens From Enumeration For Purposes Of Apportionment Of
       Representatives (April 30, 1929)); 71 Cong. Rec. 2065–2066
       (discussing a proposed amendment that would immediately
       remove aliens from apportionment “upon the ratification of
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 21 of 28




       14                  TRUMP v. NEW YORK

                            BREYER, J., dissenting

       any amendment to the Constitution excluding aliens”).
       That same year, two constitutional amendments were in-
       troduced in Congress to exclude aliens from the apportion-
       ment base. Neither succeeded. See San Jose, ___ F. Supp.
       3d., at ___, 2020 WL 6253433, *5 (citing Hearing on H. J.
       Res. 102 and H. J. Res. 351 before the House Committee on
       the Judiciary, 70th Cong., 2d Sess., 1 (1929)). All told, Con-
       gress was well aware of the implications of its chosen lan-
       guage for the precise question we face here.
         Fourth, the decades following the 1929 Act tell the same
       story. Just like every census that came before, no census
       since has excluded people based solely on immigration sta-
       tus. Instead, the census has continued to look to usual res-
       idence as the relevant criterion. At numerous points, the
       Executive Branch has reaffirmed its view that the law
       simply does not allow for the exclusion of aliens without
       lawful status who reside in the United States. See, e.g., 135
       Cong. Rec. 22521 (1989) (printing Letter from C. Crawford,
       Assistant Attorney Gen., to Sen. Bingaman (Sept. 22,
       1989)); Hearing before the Subcommittee on Energy, Nu-
       clear Proliferation, and Government Processes of the Sen-
       ate Committee on Governmental Affairs, Enumeration Of
       Undocumented Aliens In The Decennial Census, 99th
       Cong., 1st Sess., 19 (1985) (“Traditional understanding of
       the Constitution and the legal direction provided by the
       Congress has meant that for every census since the first one
       in 1790, we have tried to count residents of the country, re-
       gardless of their status”) (Statement of Census Bureau Di-
       rector J. Keane); Federation for Am. Immigration Reform v.
       Klutznick, 486 F. Supp. 564, 576 (DDC 1980) (“The Census
       Bureau has always attempted to count every person resid-
       ing in a State on census day, and the population base for
       purposes of apportionment has always included all persons,
       including aliens both lawfully and unlawfully within our
       borders”). Those in the Legislative Branch have routinely
       reached the same result. See, e.g., 135 Cong. Rec. 14551
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 22 of 28




                         Cite as: 592 U. S. ____ (2020)            15

                            BREYER, J., dissenting

       (Statement of Sen. Bumpers); Hearing on S. 2366 before the
       Subcommittee on Energy, Nuclear Proliferation, and Fed-
       eral Services of the Senate Committee on Governmental Af-
       fairs, 96th Cong., 2d Sess., 12 (1980) (Statement of Sen.
       Javits); 86 Cong. Rec. 4372 (1940) (Statement of Rep. Cel-
       ler). While some members may have considered the consti-
       tutional question unsettled, all accepted that the governing
       statutes would have to be changed to exclude undocu-
       mented immigrants. See, e.g., 135 Cong. Rec. 14540 (State-
       ment of Sen. Shelby) (proposing an amendment to allow the
       Census Bureau to depart from its “established policy” and
       exclude aliens); Hearing on S. 2366, at 1 (discussing a bill
       that would “require that the numbers be adjusted down-
       ward to account for people who are not in this country le-
       gally”). The apparently uniform view was that the statute
       requires the inclusion of all people who usually reside
       within the United States. See Franklin, 505 U. S., at 804.
       Each branch, interpreting the law for itself, has followed
       the text and history to the same conclusion.
          The 2020 census, in fact, proceeded along this course, at
       least until the Presidential memorandum. According to the
       Census Bureau’s regulations, the “enumeration proce-
       dures” for the 2020 census “are guided by the constitutional
       and statutory mandates to count all residents of the several
       states.” 83 Fed. Reg. 5525, 5526 (2018). In adopting the
       Rule, the Census Bureau considered a comment expressing
       concern over the inclusion of “undocumented people,” but
       adhered to its policy of counting all foreign citizens “if, at
       the time of the census, they are living and sleeping most of
       the time at a residence in the United States.” Id., at 5530.
       The Rule goes on to clarify that “[p]eople in federal detention
       centers on Census day, such as . . . Immigration and Cus-
       toms Enforcement (ICE) Service Processing Centers, and
       ICE contract detention facilities” will be “counted at the fa-
       cility.” Id., at 5535. That Rule did not suggest that enu-
       meration would turn on immigration status. The novelty of
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 23 of 28




       16                  TRUMP v. NEW YORK

                            BREYER, J., dissenting

       the interpretation reflected in the memorandum, after
       nearly 100 years of a contrary and consistent position, is yet
       another strong indication that the Government’s reading of
       the statute is wrong. See Montana v. Wyoming, 563 U. S.
       368, 387 (2011).
          To summarize: The text of the 1929 Act is concerned with
       usual residence, not immigration status. The history, both
       before and after the legislation, has for decades been in ac-
       cord with that straightforward interpretation. And all
       three branches of Government, when facing the exact ques-
       tion presented in this case, have uniformly arrived at the
       same result.
                                     B
         In the face of this evidence, the Government principally
       relies on scattered historic sources from the founding era,
       which it argues imbue the words of the statute with a more
       restrictive meaning. The Government’s argument relies on
       two assumptions. First, the Framers intended for the con-
       stitutional language “whole number of free persons” to be
       read as synonymous with the word “inhabitant,” a legal
       term of art the Government believes excludes those who are
       in the country in violation of the law. Second, when Con-
       gress carried forward the constitutional text into the 1929
       Act, it understood those words to have that narrower mean-
       ing.
         There are defects in both links of this chain. First, the
       argument is not convincing with respect to the widely ac-
       cepted meaning of the Constitution, either in the founding
       era or at the time the Fourteenth Amendment was enacted.
       In Franklin, we understood the term “inhabitant” as com-
       parable to the concept of “usual residency,” which, as the
       analysis above demonstrates, does not turn on immigration
       status. 505 U. S., at 804–805. The historical evidence put
       forward by the Government does not undermine that result.
         Many of the Government’s sources simply show that the
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 24 of 28




                         Cite as: 592 U. S. ____ (2020)           17

                            BREYER, J., dissenting

       “usual residence” criterion has been applied to immigrants.
       See Dept. of Commerce and Labor, Bureau of the Census,
       Thirteenth Census of the United States: Instructions to
       Enumerators, April 15, 1910, 21 (1910) (stating that “aliens
       who have left this country” should not be counted because
       “nothing definite can be known as to whether such aliens
       intend to return to this country”); Bas v. Steele, 2 F. Cas.
       988, 993 (CC Pa. 1818) (concluding a foreign trader visiting
       a port with cargo had not established “domicil[e]” in the
       United States because “[g]oing to a place to obtain a cargo,
       and coming away, does not give a [him] a domicil[e], or
       make him an inhabitant”). Other sources show that immi-
       gration laws themselves have taken account of similar cri-
       teria for other purposes. See Department of Homeland Se-
       curity v. Thuraissigiam, 591 U. S. ___, ___ (2020) (slip op.,
       at 34) (discussing the significance of “ ‘acquir[ing] any dom-
       icil[e] or residence within the United States’ ” for Due Pro-
       cess rights to attach for those not naturalized or otherwise
       officially admitted to the country (quoting Nishimura Ekiu
       v. United States, 142 U. S. 651, 660 (1892))); see also
       Kaplan, 267 U. S., at 230 (asking whether a minor was le-
       gally “dwelling” in the United States for purposes of a nat-
       uralization statute). These few instances of a court asking
       whether an immigrant is “domiciled” in the country or has
       an “intent to return” to the United States do not show that
       immigration status is somehow a proxy for the concept of
       residency. To the contrary, they show that these principles
       can be applied to those lawfully and unlawfully present on
       the same terms.
          The Government’s argument for a narrower construction
       of “inhabitant” turns largely on Vattel’s founding-era trea-
       tise on the law of nations, which distinguishes between the
       “inhabitants” and “citizens” of a nation. Brief for United
       States 36 (citing 1 Vattel, The Law of Nations §213 (1760)).
       Even assuming that the Government offers the best reading
       of his work, and that this reading of Vattel informed the
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 25 of 28




       18                  TRUMP v. NEW YORK

                            BREYER, J., dissenting

       Framers’ understanding of that field, his treatise simply
       cannot bear the weight the Government puts on it. Vattel’s
       work discussed international law, not the United States’
       scheme for apportionment among the States, an issue not
       intrinsically related to the law of nations nor one for which
       founding-era thinkers drew on Vattel. The Apportionment
       Clause emerged from an extensive and uniquely American
       debate over both State representation and taxation. The
       final language tied the two together, such that the burdens
       of taxation would flow in proportion to the benefits of rep-
       resentation. See Brief for Historians of the Census as Amici
       Curiae 6–11. And however influential Vattel may have
       been for other topics, the Federal Government did not begin
       to restrict immigration into the United States until after
       the Civil War. See Brief for State of California et al. as
       Amicus Curiae 17. While the Government offers isolated
       works from a different body of law—regarding a word that
       does not appear in the constitutional text—the better guide
       to the Constitution’s meaning is the specific historical evi-
       dence about domestic apportionment, as well as the decades
       of consistent practice that comports with the Clause’s plain
       terms.
          Second, and more importantly for this case, the Framers’
       intent is not our focus. Instead, the question is the meaning
       of the statute enacted in 1929. Even if the Government’s
       sources evince some ambiguity over the meaning of the
       Constitution’s census provisions in 1787 or 1868—a doubt-
       ful proposition—the historical record had resolved it by the
       time of the 1929 Act. There is simply no basis for thinking
       that when Congress enacted the statute that mirrored the
       constitutional language it was intending to depart so fun-
       damentally from the procedures that had been consistently
       applied up to that point.
          Apart from the historical evidence, the Government of-
       fers little more than its assertion that excluding aliens
       without lawful status makes good policy sense. As the
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 26 of 28




                        Cite as: 592 U. S. ____ (2020)           19

                            BREYER, J., dissenting

       memorandum reasons, “[e]xcluding . . . illegal aliens from
       the apportionment base is more consonant with the princi-
       ples of representative democracy underpinning our system
       of Government.” 85 Fed. Reg. 44680. Whatever the merits
       of that policy, it is not the approach to representative de-
       mocracy that is set forth in the statute. Congress chose in-
       stead a view of democracy wherein the Representatives are
       apportioned based on “the whole number of persons in each
       state,” not the whole number of voters, citizens, or lawful
       residents.
          The Government is surely correct that the statute pro-
       vides the President and the Secretary some degree of dis-
       cretion in carrying out their statutory responsibilities. The
       concept of “usual residence” is an indeterminate one, which
       “has continued to hold broad connotations.” Franklin, 505
       U. S., at 805. The exercise of that discretion may involve a
       number of judgment calls. How long must a person reside
       in a State before it can be presumed that she intends to re-
       main? Should prisoners be counted in the State of their in-
       carceration, or the State where they resided prior to, and
       where they intend to return following, their confinement?
       In resolving such issues, the Executive’s judgment has con-
       sistently been directed toward the meaning of “usual resi-
       dence.” A policy that draws lines based on immigration sta-
       tus does no such thing. Most aliens without lawful status
       have lived exclusively in the United States for many years.
       See Krogstad, Passel, and Cohn, Pew Research Center, Five
       Facts About Illegal Immigration in the U. S. (2019). The
       Government does not suggest otherwise. Its own Residency
       Rule, which treated ICE detainees’ residency in the same
       manner as other federal prisoners, recognizes the lack of
       any logical relationship between immigration status and
       residence. Put simply, discretion to interpret and apply a
       statutory command is not a blank check to depart from it.
       That, I fear, is what the Government has tried to do here.
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 27 of 28




       20                   TRUMP v. NEW YORK

                             BREYER, J., dissenting

          Thus, the touchstone for counting persons in the decen-
       nial census is their usual residence, not their immigration
       status. That alone is enough to resolve this case, because
       the memorandum seeks to exclude anywhere between tens
       of thousands and millions of persons from the census count
       based solely on their immigration status, and it does so for
       the stated goal of changing the apportionment total at the
       expense of the plaintiffs. The Government seems to believe
       that its policy can stand so long as any alien without lawful
       status is excludable on some other basis. However reason-
       able such an ad hoc approach might be in theory, that is not
       the policy the memorandum announces, nor does it support
       excluding aliens without lawful status as a class. To the
       extent there is some overlap between aliens without lawful
       status and persons who would not be counted under the or-
       dinary census procedures, that cannot justify the exclusion
       of aliens simply on account of their immigration status. It
       is our task to review the policy as promulgated, and that
       policy draws a distinction that the statute does not allow.
                                     III
          It is worth considering the costs of the Presidential mem-
       orandum’s departure from settled law. The modern census
       emerged from periods of intense political conflict, whereby
       politicians sought to exploit census procedures to their ad-
       vantage. See Evans, 536 U. S., at 497 (THOMAS, J., concur-
       ring in part and dissenting in part); Montana, 503 U. S., at
       451–452, and n. 25. In enacting the 1929 Act, Congress
       sought to address that problem by using clear and broad
       language that would cabin discretion and remove opportu-
       nities for political gamesmanship. History shows that, all
       things considered, that approach has served us fairly well.
       Departing from the text is an open invitation to use discre-
       tion to increase an electoral advantage. This produces the
       hostility that the 1929 Congress sought to resolve.
          Because I believe plaintiffs’ claims are justiciable, ripe for
Case 1:20-cv-05781-JMF Document 71 Filed 01/13/21 Page 28 of 28




                       Cite as: 592 U. S. ____ (2020)         21

                          BREYER, J., dissenting

       review, and meritorious, I would affirm the lower court’s
       holding. I respectfully dissent.
